t c memo united_states tax_court bobby e syphrett and janice d syphrett petitioners v commissioner of internal revenue respondent docket no filed date david c allie and walter b thurmond for petitioners richard t cummings for respondent memorandum opinion laro judge the parties submitted this case to the court without trial see rule petitioners petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in their federal_income_tax following certain concessions by petitioners we must decide whether their gross_income includes certain proceeds that they received in settlement of a lawsuit we hold it does section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar background all facts have been stipulated the stipulated facts and exhibits submitted therewith are incorporated herein by this reference when they petitioned the court petitioners resided in the woodlands texas from through bobby e syphrett was president sole shareholder and sole employee of a texas corporation named intrastate gas gathering inc intrastate intrastate’s principal business activity was gas transmission in approximately mr syphrett and intrastate planned with jack r wiewall to develop five gas-gathering projects the projects the projects contemplated the construction of pipeline systems and related plant to collect natural_gas from producing properties and transport it to large pipelines for shipment to major distribution centers mr wiewall’s role wa sec_1 petitioners ask the court to find as facts certain allegations that were made in pleadings in two state court actions we decline to do so the record does not reveal whether the opposing parties in those actions admitted or denied these allegations and the record does not otherwise allow us to determine independently the validity of these allegations to manage construction of the pipelines and related plant mr syphrett’s role was to secure contracts the contracts with the owners of gas-producing properties the legal work related to the projects was handled by w michael stephens and his law firm of baker brown sharman wise stephens baker brown all of the projects were to be organized in the same way each project would be organized as a limited_partnership and financed by selling limited_partnership interests after the limited_partnership interests in a project had been sold mr syphrett would assign the related contracts to the limited_partnership intrastate would then obtain an interest in the limited_partnership and become a partner by three of the projects had been completed to the point where limited_partnerships were organized and interests therein sold the remaining two projects were in the process of being formed in or about mr syphrett learned that mr wiewall had allegedly been submitting false and inflated construction invoices for one or more of the projects when mr syphrett objected to mr wiewall’s alleged overcharging of costs mr stephens allegedly drafted legal documents regarding the two uncompleted projects so as to exclude mr syphrett and intrastate from participation at that time mr syphrett had assigned all but two of the contracts to a limited_partnership or partnerships in mr syphrett and intrastate collectively the plaintiffs as coplaintiffs sued mr wiewall in the district_court of harris county texas seeking return of the plaintiffs' interests in various limited_partnerships the wiewall litigation the law firm of bonham carrington fox represented the plaintiffs in the wiewall litigation in the plaintiffs as coplaintiffs sued mr stephens and baker brown in a separate suit in the same court the stephens litigation seeking damages of at least dollar_figure million and an award of exemplary or punitive_damages larry doherty and his law firm of doherty williamson p c represented the plaintiffs in the stephens litigation the plaintiffs entered into a written_agreement the letter agreement dated date that set out their understanding regarding the wiewall litigation and the stephens litigation the letter agreement stated that the plaintiffs hereby covenant and agree as follows syphrett has been determined to be the client in the stephens litigation and is entitled to receive the benefits if any derived from such case intrastate shall not seek nor receive any benefits from said case intrastate shall receive the benefits if any derived from the wiewall litigation syphrett shall not seek nor receive any benefits from said case syphrett if successful in the stephens litigation shall pay to intrastate a fee equal to the legal cost including salary and other fees paid_by intrastate as of the date of this agreement syphrett shall pay all expenses in the stephens litigation and intrastate shall pay the expenses in the wiewall litigation as of the date written above the letter agreement was signed by mr syphrett in his individual capacity and by mrs syphrett in her capacity as intrastate's vice president the stephens litigation was settled on date for dollar_figure million after subtracting mr doherty’s attorney's_fees and expenses of dollar_figure the net recovery was dollar_figure the net settlement proceeds on the same day mr doherty’s office issued a check to the plaintiffs in the amount of the net settlement proceeds mr syphrett deposited this check in petitioners’ personal bank account a full release and agreement release entered into on date in connection with the settlement of the stephens litigation was signed by mr syphrett both in his individual capacity and in his capacity as intrastate's president as part of the release the plaintiffs assigned to the liability insurance carrier of mr stephens and baker brown a 50-percent interest in the claims causes of action and recoveries up to a maximum of dollar_figure million in the wiewall litigation intrastate sent mr syphrett the following three invoices totaling dollar_figure date year amount period aug sept nov dollar_figure through big_number through big_number through mr syphrett paid intrastate the total amount of these invoices through a series of checks dated august september september september october and date four of these checks were drawn on mr syphrett's financial management account at shearson lehman hutton shearson one of these checks was drawn on petitioners' personal account at first interstate bank of texas n a first bank the final check was a bank check purchased by mr syphrett at the first gibraltar bank fsb first gibraltar a summary of these checks is as follows date of the check year aug sept sept sept oct dec amount drawer dollar_figure big_number big_number big_number big_number big_number big_number shearson shearson shearson shearson first bank first gibraltar intrastate reported its receipt of the dollar_figure as gross_income on its tax_return for its taxable_year ended date intrastate deducted on that return legal fees totaling dollar_figure and reported that it had no tax_liability intrastate's tax_return for the prior year also reported no tax_liability the return showed a net_loss of dollar_figure petitioners' tax_return as originally filed reported that they had no taxable_income and no tax_liability on a schedule attached to that return petitioners listed the following information in support of dollar_figure that they included as other income and that they offset by a dollar_figure net_operating_loss lawsuit settlement gross_proceeds dollar_figure less legal fees big_number less reimbursements 1big_number net other income big_number 1petitioners concede that they incorrectly deducted dollar_figure more than they actually paid to intrastate as reimbursements intrastate paid all legal fees as they were incurred and it deducted these fees on its tax returns for the years in which the fees were paid intrastate deducted all salary and other compensation paid to mr syphrett along with related employment_taxes on its tax returns for the years in which these amounts were paid the parties to the wiewall litigation moved to dismiss that case on date with prejudice to their rights to refile any claim counterclaim or any part thereof in connection with this dismissal intrastate recovered all of the contracts and mr syphrett received nothing petitioners are subject_to the alternative_minimum_tax for discussion petitioners argue primarily that the proceeds from the stephens litigation were to be shared between mr syphrett and intrastate and that mr syphrett transferred the dollar_figure to intrastate to effectuate a global allocation of the proceeds of the stephens litigation and the wiewall litigation petitioners argue alternatively that mr syphrett paid the dollar_figure to intrastate to reimburse it for the following amounts that it paid during and in connection with the stephens litigation dollar_figure for legal fees to attorneys other than mr doherty dollar_figure for part of mr syphrett's salary and related payroll_taxes and dollar_figure for miscellaneous expenses petitioners conclude with respect to their alternative argument that they may deduct the dollar_figure amount as an ordinary_and_necessary_expense in carrying on mr syphrett's trade_or_business as an employee of intrastate see sec_162 or an expense for the production_or_collection_of_income or the management_conservation_or_maintenance_of_property_held_for_the_production_of_income see sec_212 respondent counters that all of the settlement proceeds belonged to petitioners and that they transferred the dollar_figure amount to intrastate in an attempt to shelter this amount from taxation by use of large deductions that were available to intrastate respondent also argues with respect to petitioners' alternative argument that neither sec_162 nor sec_212 lets petitioners deduct the dollar_figure amount turning first to petitioners' primary argument we agree with respondent our detailed review of the record persuades us that petitioners' gross_income includes the full amount of the net settlement proceeds we look to petitioners' outward manifestations with respect to these proceeds and we see that they received these proceeds on date without any restricted use petitioners deposited the check into their personal account and they used the proceeds for several months before transferring any money to intrastate petitioners transferred the money to intrastate in several installments that extended over a period of months rather than through a lump sum at or near the date of settlement and the first installment was carefully crafted to fall within intrastate's taxable_year beginning date if part of the settlement proceeds belonged to intrastate as petitioners contend it was entitled to its share immediately upon settlement yet petitioners controlled all the proceeds even investing at least dollar_figure of the net settlement proceeds in their personal brokerage account exposing this amount to the same risks as their personal investments our reading of the letter agreement further supports our conclusion as does petitioners' reporting of the settlement proceeds on their tax_return the first paragraph of the letter agreement states clearly that mr syphrett who is described as the client in the stephens litigations would receive all of the benefits from the stephens litigation and that intrastate would receive none of the benefits from that suit petitioners' tax_return reports the full amount of the settlement as gross_proceeds these documents which evidence petitioners' intent and understanding at the time of the events with the events support the inclusion of the full amount of the settlement proceeds in their gross_income we hold for respondent on the first issue in so holding we need not decide petitioners' alternative argument that they may deduct the amount that mr syphrett transferred to intrastate under either sec_162 as an employee_business_expense or sec_212 even if we were to side with petitioners on this second issue which we do not intend to do petitioners could only deduct the dollar_figure amount only as a miscellaneous itemized_deduction see sec_62 and sec_67 and they would receive no benefit from such a deduction in because they are subject_to the alternative_minimum_tax see sec_56 alexander v commissioner tcmemo_1995_51 affd 72_f3d_938 1st cir we have considered all arguments by petitioners for holdings contrary to those expressed herein and to the extent not addressed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
